C. A. 10th Cir. Application for extension of time to file petition for writ of certiorari and stay of mandate presented to Mr. Justice White, and by him referred to the Court, granted. It is ordered that the time for filing petition for writ of certiorari be extended, and the mandate be stayed until January 7, 1972. If petition for writ of certiorari be filed on or before January 7, 1972, then mandate is further stayed pending disposition of petition for writ of certiorari.
Mr. Justice Marshall took no part in the consideration or decision of this application.